PER CURIAM.
Defendant Correll Van Johnson appeals his sentences for revocation of probation, raising three issues on appeal. The first two issues are without merit and are affirmed without discussion. The third issue contends that the trial court, when resen-tencing appellant for the same offenses upon violation of probation, erred in not granting credit for all gain-time earned during his first term of incarceration. The state confesses error on the authority of State v. Green, 547 So.2d 925 (Fla.1989). See also Melvin v. State, 553 So.2d 312 (Fla. 1st DCA 1989). We reverse on this issue and remand with directions to allow credit for all gain-time previously earned.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
SMITH, ZEHMER and MINER, JJ., concur.